      Case 1:15-cv-07488-CM-RWL Document 855 Filed 06/17/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 IN RE NAMENDA DIRECT PURCHASER
 ANTITRUST LITIGATION                              Civil Action No.: 1:15-CV-07488-CM-RWL




 DIRECT PURCHASER PLAINTIFFS’ MOTION FOR LEAVE TO FILE A REPLY IN
  FURTHER SUPPORT OF THEIR MOTION IN LIMINE NO. 1 TO PRECLUDE
 FOREST FROM ASSERTING SUBJECTIVE BELIEFS CONCERNING THE ’703
   PATENT THAT IT BLOCKED DURING DISCOVERY ON PRIVILEGE AND
                    WORK-PRODUCT GROUNDS

       PLEASE TAKE NOTICE that Plaintiffs hereby move for leave to file a reply

memorandum in further support of their Motion in Limine No. 1 to Preclude Forest from

Asserting Subjective Beliefs Concerning the ’703 Patent That It Blocked During Discovery on

Privilege and Work-Product Grounds.

       This Reply is warranted because Forest’s Opposition to Plaintiffs’ Mot. in Limine No. 1

is actually an untimely cross-motion in limine that contains new requests for relief, outside the

scope of the relief sought in Plaintiffs’ Mot. in Limine No. 1. These grounds are further set forth

in the accompanying Proposed Reply Memorandum of Law, appended hereto as Exhibit 1.

Dated: June 17, 2019                          Respectfully submitted,

                                                  /s/ Dan Litvin
                                                  Dan Litvin
     Case 1:15-cv-07488-CM-RWL Document 855 Filed 06/17/19 Page 2 of 3



David F. Sorensen                               Bruce E. Gerstein
Ellen T. Noteware                               Joseph Opper
Daniel C. Simons                                Kimberly M. Hennings
Nick Urban                                      Dan Litvin
Berger Montague PC                              Garwin Gerstein & Fisher LLP
1818 Market Street, Suite 3600                  88 Pine Street, 10th Floor
Philadelphia, PA 19103                          New York, NY 10005
Tel: (215) 875-3000                             Tel: (212) 398-0055
Fax: (215) 875-4604                             Fax: (212) 764-6620
dsorensen@bm.net                                bgerstein@garwingerstein.com
enoteware@bm.net                                jopper@garwingerstein.com
dsimons@bm.net                                  khennings@garwingerstein.com
nurban@bm.net                                   dlitvin@garwingerstein.com

Peter Kohn                                      David C. Raphael, Jr.
Joseph T. Lukens                                Erin R. Leger
Faruqi & Faruqi, LLP                            Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd., Suite 1550           3600 Jackson Street, Suite 111
Philadelphia, PA 19103                          Alexandria, LA 71303
Tel: (215) 277-5770                             Tel: (318) 445-4480
Fax: (215) 277-5771                             Fax: (318) 487-1741
pkohn@faruqilaw.com                             draphael@ssrllp.com
jlukens@faruqilaw.com                           eleger@ssrllp.com

                                                Russ Chorush
                                                Heim Payne & Chorush, LLP
                                                1111 Bagby, Suite 2100
                                                Houston, TX 77002
                                                Tel: (713) 221-2000
                                                Fax: (713) 221-2021
                                                rchorush@hpcllp.com


                     Counsel for the Direct Purchaser Class Plaintiffs




                                            2
Case 1:15-cv-07488-CM-RWL Document 855 Filed 06/17/19 Page 3 of 3



                        CERTIFICATE OF SERVICE


I hereby certify that on June 17, 2019, I electronically filed the above by CM/ECF system.

                                             Respectfully submitted,


                                             /s/ Dan Litvin
                                             Dan Litvin




                                        3
